DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, (a) the container being made from a mesh or netting, as in claim 3, and (b) the bristles having each end connected to the support, as in claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Further, the drawings are objected to because Figures 3 and 4 are photographs. Since Figure 4 is considered to be the closest figure for capturing the overall invention, it is strongly suggested that an additional figure, similar to Figure 4, be submitted containing a proper mechanical drawing depiction, similar to the other figures.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is noted that since independent claim is rejected, all remaining dependent claims are rejected, even though they do no not separately contain Section 112 rejections.
In line 11 of claim 1, the limitation “the food” lacks proper antecedent basis. To correct this, it appears that “the” could be deleted.
Claim 7 is rendered indefinite by the use of the term “endless” (see line 2 and note claims 8-12) since it is unclear what is meant by this term and thus, the metes and bounds of the claim cannot be properly ascertained. Further, with respect to claim 7, “bristle” in line 3 is grammatically incorrect and should be changed to --bristles--, in view of line 7 of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7, 8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,162,766 (Yakopcic ‘766).
With respect to claim 1, Yakopcic ‘766 discloses a storage device, comprising a container (12, including 20 and 24) having a base (unnumbered - see bottom of Figure 3) and a wall (20), the wall (20) extending from the base and terminating at an upper rim (generally at 16 in Figure 2) defining an open mouth (unnumbered - see top of 12 in Figure 2); and a guard (14) having a support (unnumbered - the top wall of 14 which is in the same plane as 15 - in Figure 1) surrounding a reception and extraction space (15), and a plurality of flexible bristles (28) extending from the support (14) into (see the top of Figure 3, below 15) the reception and extraction space (15), the bristles (28) being arranged to create a barrier at the open mouth and the bristles (28) being movable to permit (see column 3, lines 1-7) at least a portion of an article to pass through the bristles (28) while entering the container (12) or being extracted from the container (12); with respect to claim 2, wherein the container (at 20 of 12) is a fluid impermeable vessel (see column 2, line 37-38); with respect to claim 2, wherein the container (at 24 of 12) is made of a mesh or a with respect to claim 4, wherein each bristle (28) has an end (see left and right of Figure 3, where 28 meets 14) connected to the support (14), and another free end (see middle of Figure 3, where 28 is near 15) inside of the reception and extraction space (15); insomuch as the claim is best understood, especially in view of the drawing objection advanced above, with respect to claim 5, wherein each (i.e., the claim does not require “every” end” or “both” ends) end (where 28 meets 14) of each bristle (28) is connected to the support (14); with respect to claim 7, wherein the support (14) includes an endless wall (unnumbered - the rim of 14 at numeral 14 in Figure 2) configured to be coupled to and decoupled from the container (12), the bristles (28) being connected (see left and right of Figure 3, where 28 meets 14) to the endless wall; with respect to claim 8, wherein the endless wall and the container (12) are threadably coupled (unnumbered - see top of Figure 3, where 14 meets 12, at the undulations, which depict the threads); with respect to clam 10, wherein the endless wall is friction coupled (the threads are considered to define a friction) to the container (12); with respect to claim 12, wherein the endless wall fits around an exterior surface (see top of Figure 3, where 14 meets 12) of the container (12); with respect to claim 13, further comprising a lid (30) that covers the reception and extraction space (15).
With respect to the recitation “cooking utensil” in the preamble of claims 1-15 and in lines 10-11 of claim 1, it is noted that a “cooking utensil” is not being positively required in the claims, and thus such a utensil need not be explicitly shown in the Prior Art. Rather, a reference need only be capable of being used with a “cooking utensil” in order to meet the claim language. Therefore, it is noted that although Yakopcic ‘766 shows use with a “golf club”, Yakopcic ‘766 is considered to be capable of being used with a cooking utensil, in the same manner as claimed. In particular, the device of Yakopcic ‘766 is also for cleaning, and a golf club has the same general shape as some cooking utensils, such as a fork with a long handle, or a spatula with a long handle. Further, with 1, this term breathes no life into the claim and thus has not been given any patentable weight. However, it is noted that since the “guard” of Yakopcic ‘766 covers the opening completely, the guard of Yakopcic ‘766 is considered to be capable of being a guard against insects (i.e., entering through 15 into 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yakopcic ‘766 as applied to claims 1-5, 7, 8, 10, 12, and 13 above, and further in view of U.S. Patent No. 597,729 (Mitchell ‘729).
Yakopcic ‘766 disclose the storage device as advanced above.
The claim differs from Yakopcic ‘766 in requiring the bristles to be arranged in a plurality of bundles.
Mitchell ‘729 teaches the use of bristles (12) arranged in bundles (see Figure 3), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yakopcic ‘766 as applied to claims 1-5, 7, 8, 10, 12, and 13 above, and further in view of U.S. Patent Application Publication No. 2013/0075283 (Monson ‘283). 
Yakopcic ‘766 disclose the storage device as advanced above.
The claim differs from Yakopcic ‘766 in requiring the endless wall to be snap coupled to the container.
Monson ‘283 teaches the use of a guard (30) with an endless wall (32) that is snap fit (see top of Figure 4, where 32 meets 30) to a container (12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the device of Yakopcic ‘766 with a snap fit between the guard and container, as taught by Monson ‘283, for increased ease in assembly and removal of the guard.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yakopcic ‘766 as applied to claims 1-5, 7, 8, 10, 12, and 13 above, and further in view of U.S. Patent Application Publication No. 2014/0165920 (Sarty et al. ‘920).
Yakopcic ‘766 disclose the storage device as advanced above.
The claim differs from Yakopcic ‘766 in requiring the endless wall to include a recess defining a narrow portion that is received in the container and a broader portion that rests on the upper rim of the container.
Sarty et al. ‘920 teach a device comprising a guard (12) with an endless wall with a recess defining a narrower portion (see Figure 2, from where 13 extends) that is received in a container (11) and a broader portion (as at 16) that rest on an upper rim of the container. Therefore, it would .
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yakopcic ‘766, alone.
Yakopcic ‘766 disclose the storage device as advanced above.
The claim differs from Yakopcic ‘766 in requiring: (a) the bristles to intermesh (claim 14); and (b) a counter top or an outdoor grill having a hole that receives the container of the cooking utensil storage of claim 1 (claim 15).
With respect to (a), although not explicitly disclosed, would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have fabricated the device of Yakopcic ‘766 with intermeshing bristles, for increased ease in cleaning the article, and for increased ease in manufacture.
With respect to (b), it is noted that since Yakopcic ‘766 is disclosed as being attached to a golf bag (by the attachment 36), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, that he device of Yakopcic ‘766 could be attached to a countertop, in the same manner as disclosed to a golf bag, thereby increasing ease in use capabilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note (a) U.S. Patent Application Publication Nos. 2018/0178956 and 2020/0130905 and U.S. Patent Nos. 2,175,735 and D691,772 which show use with utensils; and (b) U.S. Patent .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571)272-6832.  The examiner can normally be reached on generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair . Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        
January 19, 2021